Order entered December , 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00701-CR

                 CARLOS RAUL LARIOSTREJO, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

               On Appeal from the 203rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F-1922702-P

                                     ORDER

      The reporter’s record in this case is overdue. The record was originally due

August 16, 2022. On September 26, 2022, the court reporter, Crystal R. Brown,

filed a request for a thirty-day extension; the Court granted the extension, making

the reporter’s record due October 26, 2022. On October 31, 2022, Ms. Brown filed

a second request for an extension, and on November 4, 2022, the Court granted the

extension and ordered the reporter’s record be filed by November 18, 2022. As of
the date of this order, the reporter’s record has not been filed, and Ms. Brown has

not communicated further with the Court concerning this case.


        We ORDER Crystal Brown to file the reporter’s record by January 17,

2023.


        We expressly CAUTION Ms. Brown that failure to comply with this order

WILL result in the Court taking such action as is necessary to have Ms. Brown

comply with the Court’s orders, including an order that she not sit as a court

reporter until she complies.


        We DIRECT the Clerk to send copies of this order to:


        Honorable Raquel ‘Rocky’ Jones
        Presiding Judge
        203rd Judicial District Court

        Crystal Brown
        Court Reporter
        203rd Judicial District Court

        All parties


                                            /s/    ERIN A. NOWELL
                                                   JUSTICE